 


109 HJ 17 IH: Proposing an amendment to the Constitution of the United States to provide for the direct election of the President and Vice President by the popular vote of the citizens of the United States.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
1st Session 
H. J. RES. 17 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Engel (for himself, Mr. Hastings of Florida, Mr. McNulty, and Mr. Frank of Massachusetts) introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to provide for the direct election of the President and Vice President by the popular vote of the citizens of the United States. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: 
 — 
1. The President and Vice President shall be elected jointly by the popular vote of the citizens of the United States. A citizen of the United States shall be allowed to vote in a State without regard to whether the citizen is a resident of that State, so long as the citizen is registered to vote in that State. 
2.The results of the election for President and Vice President in each State shall be certified and transmitted sealed to the seat of Government of the United States, directed to the President of the Senate. The President of the Senate shall, in the presence of the Senate and the House of Representatives, open to all the results from each State, and the total votes shall then be counted. The candidates having the greatest number of votes for President and Vice President shall be elected, so long as such persons have at least forty percent of the votes cast. If none of the candidates receive at least forty percent of the votes cast, then a second election shall occur between the two sets of candidates receiving the highest number of votes cast.  
3.Congress shall enact legislation to set the date of the election of President and Vice President, which shall be a national holiday, and to establish mandatory national standards for registering to vote in a State for the election of President and Vice President. 
4.This article shall apply with respect to any election for President and Vice President held after the expiration of the 1-year period which begins on the date of the ratification of this article. 
5.For purposes of this article, the term State includes the several States, the District of Columbia, and any other Commonwealth, territory, or possession of the United States.  . 
 
